DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered. 
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney 8/2/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
Please replace all prior versions of the claims with the attached claims amendments under Office Action Appendix.
Allowable Subject Matter
Claims 1-4, 7-14, 16-18 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Klein (EP 2688606). Regarding claims 1, 13 and 23, as cited in the Final Office Action dated 3/4/2022, Klein discloses an applicator secured to a syringe for directing materials to be dispensed from the syringe, the applicator comprising: a hub defining a fluid passage therethrough, wherein the hub comprises a lower surface and an upper surface, the upper surface includes an aperture that communicates with the fluid passage, and including at least one proximal barb thereon, the barb configured to frictionally engage an interior of a syringe nozzle, the hub further comprising a neck extending outwardly from the lower surface of the hub and configured to be inserted into the syringe nozzle, and wherein the at least one barb is disposed on the neck and an applicator tip extending distally from the aperture of the hub. In combination with other claimed limitations, Klein and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to the fluid passage containing at least three successively different concentric passage sections of differing diameters, wherein the fluid passage narrowing axially from a fluid inlet section of the neck to the aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754